Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-15, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soyer et al (DE 100 59 659).

Soyer discloses, regarding claim 1, an apparatus 14 for welding a welding stud 2 to a base material and specifically discloses the following technical features (see claims 1, 8 thereof, paragraphs 1-52 of the specification, Figures 1-2): including a stud welding gun 1 (disclosed with a welding gun), a welding stud 2, which is clamped to the stud welding gun 1 and necessarily with a stud gripper; From Figure 1 it can be seen that there is a cable ( equivalent to a welding current contact element) connected to the control unit 3 and the stud gun 1, the cable being used to apply a welding current to said welding stud to partially liquefy the material of said welding stud and/or said base material according to what can be directly and unambiguously determined by the welding principle of stud welding; Further comprising a stud immersion device for immersing the welding stud into liquefied material of the welding stud and/or the base material when the welding current causes the welding stud and/or the base material to partially liquefy; Further comprising a detection device consisting of a current detection tap 15 and a voltage tap 16, may have means for tapping the voltage and current profiles of a connected stud welding device during the stud welding process, The current profile can be acquired on the stud welding apparatus by means of inductive sensors, Hall probes, etc., in particular without contact ( equivalent to the disclosure having detection means for detecting one or more parameters of the welding operation); A memory 8 ( equivalent to data storage) for recording each actual generated characteristic curve of the associated stud welding process (equivalent to which is disclosed for storing the parameters detected by the detection means); And a processor 9 ( equivalent to a control device), It is adapted to automatically determine and display to a user qualitatively possible sources of error by comparing the actual characteristic curve 10 and the reference characteristic curve 11 ( disclosing comparing the parameters detected by the detection device during the current welding operation with the parameters stored in the data memory). The parameter adjustment is considered to be equivalent to a feedback as the voltage is detected and then subsequently adjusted based on being outside of the desired parameter range or curve.

Soyer discloses, regarding claim 2, (see paragraphs 10-12, 20 of its specification)The quality control unit can have a calculation unit, the calculation unit automatically compares the actual characteristic curve with at least one reference characteristic curve, automatically qualitatively determining a possible source of error based on the comparison, and displaying it to a user on a display unit ( equivalent to an output device) (it is disclosed that the control device is configured to output, via the output device, a difference between a parameter detected by the detection device during a current welding operation and a parameter stored in the data store and/or information derived from the difference).

Soyer discloses regarding claim 3, (see paragraph 52 of its specification) that sources of error include: the shape of the bolt is not within allowed dimensional tolerances (e.g. Compressed ignition tips), uneven motion sequence of the welding head/gun (e.g. Mechanical rigidity due to wear or soiling of the machinery, -Holder/gun settings are adjusted (e.g. Lift setting is too large or too small), the workpiece or welding stud surface is not clean (oil, oxidation, etc.).

Soyer discloses regarding claim 4, The quality control unit can have a calculation unit, The calculation unit automatically compares the actual characteristic curve with the at least one reference characteristic curve, automatically determines qualitatively the possible sources of error based on the comparison, and displays it to the user on a display unit (disclosing that the output device comprises a visual display),

Soyer discloses regarding claim 6, (see paragraph 19 of its specification) the quality control unit can have means for tapping voltage and current profiles of a connected stud welding device during the stud welding process. The current distribution may be through an inductive sensor, Hall probes and the like are acquired on stud welding equipment, in particular contactless, i.e. It is disclosed that the parameters of the welding operation detectable by the detection device comprise the voltage and/or the amperage of the welding current.

Soyer discloses regarding claim 7, (see paragraph 40 of its description) also discloses that a reference characteristic curve 11 is predetermined by carrying out several stud welding processes on an experimental basis and then checking the quality of these experimental processes, for example by mechanical and/or optical means. Once the test welding process has been evaluated to be of satisfactory quality, The corresponding characteristic curve recorded during the test welding process is stored as a reference characteristic curve 11 in memory 8 the quality control unit 6, Several reference characteristic curves 11 can also be used for the parameters reproduced by the actual characteristic curve 10, In particular in the case of tip ignition technology, The actual characteristic curve 10 has to be compared with a plurality of reference characteristic curves 11, Since a perfect weld due to allowed tolerances (for example the length of the ignition tip) has resulted in the propagation of the characteristic curve not being small, it can be seen that it is in fact also disclosed that the control device is adapted to control one or more parameters of a subsequent welding operation as a function of the parameters detected by the detection device during the previous welding operation.

Soyer discloses regarding claim 8, a method of welding a solder stud to a substrate. Comparative document 1 (DE 10059659 Al) also discloses an apparatus 14 for welding a welding stud 2 to a base material, and specifically discloses the following technical features (see claims 1, 8 thereof, paragraphs 1-52 of the specification, Figures 1-2): comprising a stud welding gun 1 to which a welding stud 2 is clamped, which in turn necessarily has a stud gripper; From Figure 1 it can be seen that there is a cable (equivalent to a welding current contact element) connected to the control unit 3 and the stud gun 1, the cable being used to apply a welding current to said welding stud to partially liquefy the material of said welding stud and/or said base material according to what can be directly and unambiguously determined by the welding principle of stud welding; Further comprising a stud immersion device for immersing the welding stud into liquefied material of the welding stud and/or the base material when the welding current causes the welding stud and/or the base material to partially liquefy; Further comprising a detection device consisting of a current detection tap 15 and a voltage tap 16, may have means for tapping the voltage and current profiles of a connected stud welding device during the stud welding process, The current profile can be acquired on the stud welding apparatus by means of inductive sensors, Hall probes, etc., in particular without contact (equivalent to the disclosure having detection means for detecting one or more parameters of the welding operation); A memory 8 ( equivalent to data storage) for recording each actual generated characteristic curve of the associated stud welding process (equivalent to which is disclosed for storing the parameters detected by the detection means); And a processor 9 ( equivalent to a control device), which is adapted to, by comparing said actual characteristic curve 10 and said reference characteristic curve 11, qualitatively automatically determining and displaying to a user possible sources of error ( disclosing comparing parameters detected by the detection device during a current welding operation with parameters stored in the data store), When using the device for stud welding, it is then straightforward to determine that it necessarily includes the following steps: a) providing a welding stud; B) applying a welding current to the weld stud between the weld stud and the base material; C) partially liquefying the material of the welding stud and/or the base material; D) allowing the liquefied material of the welding stud or the base material to solidify; E) immersing the welding stud into the liquefied material of the welding stud or the base material prior to solidification; F) detecting one or more parameters of the welding operation; G) storing the parameters detected by the detection means; And h) comparing the parameters detected by the detection device during the current welding operation with the parameters stored in the data storage; Comparative document 1 (see paragraphs 10-12, 20 of its specification) also discloses: The quality control unit can have a calculation unit, the calculation unit automatically compares the actual characteristic curve with at least one reference characteristic curve, The possible sources of error are automatically determined qualitatively based on this comparison and displayed to the user on a display unit (equivalent to an output device) (disclosing outputting and/or information derived from the differences between the parameters detected by the detection device during the current welding operation and the parameters stored in the data store).

Soyer discloses regarding claim 9, (see paragraphs 10-12, 20 of its specification) also discloses: The quality control unit can have a calculation unit, the calculation unit automatically compares the actual characteristic curve with at least one reference characteristic curve, automatically qualitatively determining a possible source of error based on the comparison, and display it to a user on a display unit (disclosing that the output device comprises a visual display), That is to say that it is disclosed to visually output, or information derived from, the difference between the parameters detected by the detection device during the current welding operation and the parameters stored in the data store.

Regarding claim 10, see paragraph 52 of its specification) that sources of error include: the shape of the bolt is not within allowed dimensional tolerances (e.g. Compressed ignition tips), uneven motion sequence of the welding head/gun (e.g. Mechanical rigidity due to wear or soiling of the machinery, -Holder/gun settings are adjusted (e.g. Lift setting is too large or too small), the workpiece or welding stud surface is not clean (oil, oxidation, etc.).

Soyer discloses regarding claim 11, (see paragraphs 10-12, 20 of its specification) also discloses: The quality control unit can have a calculation unit, the calculation unit automatically compares the actual characteristic curve with at least one reference characteristic curve, automatically qualitatively determining a possible source of error based on the comparison, and display it to a user on a display unit (disclosing that the output device comprises a visual display), That is to say that it is disclosed to visually output, or information derived from, the difference between the parameters detected by the detection device during the current welding operation and the parameters stored in the data store.

Regarding claim 13, (see paragraph 19 of its specification) further discloses that the quality control unit can have means for tapping voltage and current profiles of a connected stud welding device during the stud welding process. The current distribution may be through an inductive sensor, The Hall probe or the like is acquired, in particular without contact, on the stud welding apparatus, i.e. It is disclosed that the parameters of the welding operation detected in step f) comprise the voltage and/or the amperage of said welding current.
Soyer discloses regarding claim 14, (see paragraph 40 of its description) also discloses that a reference characteristic curve 11 is predetermined by carrying out several stud welding processes on an experimental basis and then checking the quality of these experimental processes, for example mechanically and/or optically. Once the test welding process has been evaluated to be of satisfactory quality, The corresponding characteristic curve recorded during the test welding process is stored as a reference characteristic curve 11 in memory 8 the quality control unit 6, Several reference characteristic curves 11 can also be used for the parameters reproduced by the actual characteristic curve 10, In particular in the case of tip ignition technology, The actual characteristic curve 10 has to be compared with a plurality of reference characteristic curves 11, Because perfect welding due to allowed tolerances (e.g., length of the ignition tip) has resulted in the propagation of the characteristic curve not being small, it can be seen that it also actually discloses controlling one or more parameters of a subsequent welding operation as a function of parameters detected during a previous welding operation.

Soyer disclose, regarding claim 15, Fig 2 shows the display unit 7 having a visual display. 

Soyer discloses regarding claim 18, (see paragraphs 10-12, 20 of its specification) also discloses: The quality control unit can have a calculation unit, the calculation unit automatically compares the actual characteristic curve with at least one reference characteristic curve, automatically qualitatively determining a possible source of error based on the comparison, and display it to a user on a display unit (disclosing that the output device comprises a visual display), That is to say that it is disclosed to visually output, or information derived from, the difference between the parameters detected by the detection device during the current welding operation and the parameters stored in the data store.

Soyer discloses regarding claim 20, (see paragraph 19 of its specification) the quality control unit can have means for tapping voltage and current profiles of a connected stud welding device during the stud welding process. The current distribution may be through an inductive sensor, Hall probes and the like are acquired on stud welding equipment, in particular contactless, i.e. It is disclosed that the parameters of the welding operation detectable by the detection device comprise the voltage and/or the amperage of the welding current.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 12, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soyer et al (DE 100 59 659) in view of Jones et al (US 2013/0015163).

The teachings of Soyer have been discussed above. Soyer, as disclosed above, teaches transmitting the differences between the one or more parameters detected by the detecting device during the current welding operation and the one or more parameters stored in the data memory or the information derived from the difference. The possible sources of error are automatically determined qualitatively based on this comparison and displayed to the user on a display unit (equivalent to an output device) (disclosing outputting and/or information derived from the differences between the parameters detected by the detection device during the current welding operation and the parameters stored in the data store). However, Soyer fails to disclose transmitting the data wirelessly. 

Jones discloses a stud welding device having a display 64 which is designed to display data and the device has a memory (See Paragraph [0015]) The data may be sent wirelessly or over a weld cable. (See Paragraph [0018]) It would have been obvious to adapt Soyer in view of Jones to provide the wireless transmission as Jones discloses the wired and wireless transmissions to be obvious variants. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/12/2022